DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 01 July 2020 in reference to application 16/918,811.  Claims 1-20 are pending and have been examined.

Claim Objections
Claims 7-12 and 14 are objected to because of the following informalities:  

Claim 7 and 8 contains “-ing” in each of the limitations, which render the claim grammatically incorrect. 

Claims 8-12 should properly depend from claim 7, not claim 10.   Claim 14 should properly depend on claim 12.   For the purposes of examination, the claim dependency will be assumed to be as described above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 7-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al. (US PAP 2020/0302423) in view of Fuegen et al. (US Patent 11/107,462).

Consider claim 1, Vijayaraghavan teaches an electronic computer implemented method of mobile data communication (abstract), comprising, the steps of: 
electronically processing a plurality of mobile user interaction data for a first computing session of a computing platform (0014, 0117, processing data from a first communication session); 
electronically receiving a plurality of user mobile interaction voice data for an Al-based computing platform (0014, 0117, audio input from a user, 0044, using microphone); 
electronically sampling the user mobile interaction voice data to create a set of user mobile voice data samples (0044, audio collected using microphone and analyzed by ASR, which requires digitizing and sampling); 
electronically determining whether one of more of the user mobile voice data samples includes a session key data command (0014, 0117-18, determining whether to start a second session based on commands and data needed); and 

responsive to the biometric authentication, electronically initiating a second computing session of the computer platform, while receiving the plurality of user mobile interaction voice data (0020-21 and 0119, starting a second communication session to collect missing information).
Vijayaraghavan does not specifically teach that the interaction voice data is for an Al-based computing platform.
In the same field of natural language processing, Fuegen teaches the interaction voice data is for an Al-based computing platform (Col 3 lines 24-38, figure 2B, natural language understanding may be based on an LSTM neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use Neural Network for NLU as taught by Fuegen in the system of Vijayaraghavan in order to allow for more accurate natural language understanding processing.

Consider claim 2, Vijayaraghavan teaches the method of claim 1, further comprising responsive to the biometric authentication, electronically processing the user mobile voice data samples for a voice print ID of a user associated with the second computing session of the computing platform (0047-49, 0093-94, voice prints may be used to determine if person is associated with the user account to be accessed by matching prints to user models).

Consider claim 3, Vijayaraghavan teaches the method of claim 1, wherein the first computing session and the second computing session each comprise a secure multiple dynamic distributed 17 of 22Attorney Docket No. 007131.02299 P9806-US1communication channel (0015 using secure protocols, 0050, using dynamic distributed communication such as TCP/IP).

Consider claim 4, Vijayaraghavan teaches the method of claim 1, wherein the first computing session and the second computing session each operate asynchronously (0026-27, second communication session may operate during a different time than the first communication session).

Consider claim 5, Fuegen teaches the method of claim 1, wherein the Al-based computing platform comprises machine learning (Col 3 lines 24-38, figure 2B, natural language understanding may be based on an LSTM neural network which is a machine learning model).

Consider claim 7, Vijayaraghavan teaches a system configured for mobile data communication, the system comprising: 
one or more hardware processors configured by machine-readable instructions (0132-33 CRMs, instructions, processors) to : 
electronically processing a plurality of mobile user interaction data for a first computing session of a computing platform (0014, 0117, processing data from a first communication session); 

electronically sampling the user mobile interaction voice data to create a set of user mobile voice data samples (0044, audio collected using microphone and analyzed by ASR, which requires digitizing and sampling); 
electronically determining whether one of more of the user mobile voice data samples includes a session key data command (0014, 0117-18, determining whether to start a second session based on commands and data needed); and 
responsive to the session key data command, electronically initiating a biometric authentication of the user mobile voice data samples (0093-94, 0118, voice prints may be used to determine if person is associated with the user account to be accessed); 
responsive to the biometric authentication, electronically initiating a second computing session of the computer platform, while receiving the plurality of user mobile interaction voice data (0020-21 and 0119, starting a second communication session to collect missing information).
Vijayaraghavan does not specifically teach that the interaction voice data is for an Al-based computing platform.
In the same field of natural language processing, Fuegen teaches the interaction voice data is for an Al-based computing platform (Col 3 lines 24-38, figure 2B, natural language understanding may be based on an LSTM neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use Neural Network for NLU as taught by Fuegen in the system of 

Claim 8 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 9 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 10 contains similar limitations as claim 4 and therefore is rejected for the same reasons.

Claim 11 contains similar limitations as claim 5 and therefore is rejected for the same reasons.

Consider claim 15, Vijayaraghavan teaches a computing platform configured for mobile data communication (abstract), the computing platform comprising:
 a non-transient computer-readable storage medium having executable19 of 22Attorney Docket No. 007131.02299 P9806-US1instructions embodied thereon (0133, CRMs); and one or more hardware processors (0132, processsors) configured to execute the instructions to: 
electronically processing a plurality of mobile user interaction data for a first computing session of a computing platform (0014, 0117, processing data from a first communication session); 

electronically sampling the user mobile interaction voice data to create a set of user mobile voice data samples (0044, audio collected using microphone and analyzed by ASR, which requires digitizing and sampling); 
electronically determining whether one of more of the user mobile voice data samples includes a session key data command (0014, 0117-18, determining whether to start a second session based on commands and data needed); and 
responsive to the session key data command, electronically initiating a biometric authentication of the user mobile voice data samples (0093-94, 0118, voice prints may be used to determine if person is associated with the user account to be accessed); 
responsive to the biometric authentication, electronically initiating a second computing session of the computer platform, while receiving the plurality of user mobile interaction voice data (0020-21 and 0119, starting a second communication session to collect missing information).
Vijayaraghavan does not specifically teach that the interaction voice data is for an Al-based computing platform.
In the same field of natural language processing, Fuegen teaches the interaction voice data is for an Al-based computing platform (Col 3 lines 24-38, figure 2B, natural language understanding may be based on an LSTM neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use Neural Network for NLU as taught by Fuegen in the system of .




Claims 6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan in view of Fuegen as applied to claims 1 and 7 above, and further in view of Pilkington et al. (US PAP 2020/0126137).

Consider claim 6, Vijayaraghavan and Fuegen teach the method of claim 1, further comprising transmitting at least one notification for a mobile device associated with the second computing session (Vijayaraghavan 0052, notification of the termination of second session).
Vijayaraghavan and Fuegen do not specifically teach that the notification is a push notification.
In the same field of mobile communications, Pilkington teaches that the notification is a push notification (0023, 0030 notifications may be push notifications via EDI standards)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use push notifications and EDI as taught by Pilkington in the system of Vijayaraghavan and Fuegen in order to allow notifications to be sent via well-known messaging standards (Pilkington 0030).

Claim 12 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Consider claim 13, Pilkington teaches the system of claim 12, wherein the push notification comprises an electronic EDI message (0023, 0030 notifications may be push notifications via EDI standards).

Consider claim 14, Pilkington teaches The method of claim 10, wherein the push notification comprises a SMS message (0023 text messages sent to users).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US PAP 2020/0026848)  teaches authenticating users for speech control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655